Title: To George Washington from John Parke Custis, 26 October 1777
From: Custis, John Parke
To: Washington, George

 

Hond Sir
Mount Vernon October 26th 1777

Your two Letters of the 28 Ult. were handed to Me by Colo. Hooe, on my Way from Eltham. I am much oblidged to you for your kind advice respecting the Sale of my Land in King & Queen; my principle reason for wanting to sell It soon, is this. The Houses are now in good repair, and will sell better on that account. the Land is too mean to make It worth my While to keep Negroes ther with a Prospect of makeing a Crop. when I could employ Them otherwise to more Advantage; It would not do for Me to leave the House & Plantation without some One to take Care of Them. They would in that Case, be soon in such a Situation, that would make Them sell for less then they would now do. I have fixed upon three Pound pr Acre as my lowest Price, which I believe I shall get, and perhaps more. I am in hopes to purchase F. Forster’s Land, for the money I sell my Land for. which will be the greatest addition to my Estate in N. Kent. My being so unlucky in not receiveing your Letter before I left Williamsburg, prevented my applying to Mr Wythe about drawing the Deeds between Us. but as a Delay in this Matter will not be productive of bad Consequences. and from the favourable reports circulating among Us I am in hopes shortly to hear that Howe is in the same Situation with Burgoyne. Which I pray God may happen. I shall once more have the Pleasure of seeing you at Mt Vernon, when We shall have Leisure to settle this Matter. but if this desirable Event should not happen, I intend myself the Pleasure of visiting Camp shortly, and We may then have an Opportunity of doing this Business.
I beleive I shall be oblidged to postpone settleing the rent of your Plantation in King William, untill that wish’d for Period; as Mamma seems to have some Objections to renting It during Her Life, and It would not answer my Purpose to rent It on any other Term. When I first wrote to you I thought She had no Objections, but since I receiv’d your Letter, I have talk’d to her on that Subject, and It does not appear to be perfectly agreable to her, to part with the Place altogether during Life. When I wrote to you, I was at some lose how to employ those Hands that now work on the King & Queen land, to advantage, but since that Time I have fallen on a Plan of employing Them in making Meadow; which I think will turn out to as much Advantage as any thing I can sett them about. I am very sorry to inform you, that I am afraid your Stock cannot possibly escape the Distemper another summer; indeed I am so thoroghly convinced of It, that I am Determined as the most prudent Method, to sell all my Cattle that have not had the Distemper 

and get those that have had It, both in N. Kent & King & William. The Distemper has killd fifty odd head for Mr Dandridge, & several for Mr Braxton, It is a Miracle We escap’d this Summer. We can hardly expect to do It another, as the Melady is on each Side of Us.
Our Neighbour Colo. Mason is preparing a remedy against the Depreciation of our Money, which I think will do him great Credit. He is prepareing a Bill for a general Assessment on all Property, by which he will draw in 500,0000£ pr Anm. his Valuation of Property is very low, which will render his Plan very agreable to the People; He has likewise a Plan for recruiting our Army, which I think a very good One: but I am fearful they will not succeed, by his not attending the Assembly, which met last Monday. He Proposed to sett off this Day, but as it is a rainy Day, he will be disappointed. I wish he may sett of when the Weather will permit. his attendence in Assembly is of the greatest importance to this State, as I beleive It was never so badly represented as at present—Nelly joins Me in wishing you Health Victory, and every Blessing in this World, and beleive me Hond Sir yr most Affecte

J. P. Custis

